Seevers, J.
This action was commenced before a justice of the peace", and the plaintiff claimed to recover $100. There was a trial, and judgment was rendered for the plaintiff for $10, whereupon the plaintiff remitted “all claims for damages over and above twenty-four dollars and ninety cents.” At that time the right of appeal existed, but had not been exercised by either party. If the plaintiff had appealed, it is perfectly clear that he could not have recovered more than $21.90, and the pleadings in the circuit court would have so shown. The plaintiff did not appeal, but the defendant did, fifteen days after the rendition of the judgment and filing of the remittitur. The plaintiff moved the court to dismiss the appeal on the ground that the amount in controversy was less than $25. This motion was sustained, and we are asked whether the court erred in so doing. We think not; for the amount in conti*oversy, when the appeal was taken, was less than $25. This case is not distinguishable from Milner v. Gross, 66 Iowa, 252.
As this is the only question argued by counsel for appellant, the judgment must be Affirmed.